UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 12, 2015 Date of Report (Date of Earliest Event Reported) AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) IOWA 0-32637 42-1039071 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Item 8.01 Other Events On August 12, 2015, the Company announced the declaration of a cash dividend. A copy of the press release dated August 12, 2015 is attached as Exhibit 99.1. Item 9.01 Financial Statement and Exhibits (d)The following exhibit is furnished as part of this Report. Exhibit No. Description 99.1News Release dated August 12, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMES NATIONAL CORPORATION Date: August 14, 2015 By: /s/ Thomas H. Pohlman Thomas H. Pohlman, President (Principal Executive Officer)
